Citation Nr: 1533251	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to an effective date prior to December 22, 2008 for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and J.H. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to December 1969. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO).  In that rating decision, the RO awarded entitlement to service connected for the cause of the Veteran's death, effective from December 22, 2008 and denied the claim for accrued benefits.  

In May 2010, the appellant submitted a statement regarding which the Board believes can be liberally construed as a notice of disagreement (NOD) to the issue of entitlement to an earlier effective date for award to service connection for the cause of the Veteran's death as well as the claim for entitlement to accrued benefits.  The Court of Appeals of Veterans Claims (Court) has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand the earlier effective date issue for issuance of an SOC.

In March 2015, the appellant and J.H., her son-in-law, presented testimony before the undersigned Veterans Law Judge during a hearing held at the VA Central Office in Washington, DC.  A copy of the hearing transcript has been associated with the claims folder. 

The Board has considered both the Veteran's paper claims folder and the copy of the March 2015 hearing transcript contained in the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system in conjunction with this decision.

The issue of entitlement to an earlier effective date for award of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had no claims for VA benefits pending at the time of his death in July 2004.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a); 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.119(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the present case, VA provided the appellant with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in correspondence dated in March 2009.  Specifically, such letter informed the appellant that in order to be entitled to accrued benefits, the evidence must show that benefits were due the Veteran based on existing ratings, decisions, or evidence in VA's possession at the time of death, but the benefits were not paid before his death, and she is the surviving spouse, child, or dependent parent of the deceased Veteran.  The March 2009 letter further informed the appellant of her and VA's respective responsibilities in obtaining evidence and information in support of her claims, and advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Additionally, with regard to the claim of entitlement to accrued benefits, the applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  As there were no claims pending on the date of the Veteran's death, the Board has no obligation, or authority, to obtain new medical evidence in the form of a VA opinion.  

VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for accrued benefits.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issues decided herein. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board's proceeding to the merits of her claims.

2.  Accrued Benefits 

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p).  The United States Court for Veteran's Claims (Court) has held that intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

Furthermore, according to 38 U.S.C.A. § 5121(c), an application for accrued benefits must be filed within one year after the date of death.  If a claimant's claim is incomplete at the time it is originally submitted, VA shall notify the claimant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.  See also 38 C.F.R. § 3.155(a).  Here, the Board acknowledges that the record contains conflicting evidence on whether appellant submitted a claim for accrued benefits within a year of the Veteran's death.  Regardless, since the Veteran did not have a claim pending at the time of his death, there is no legal basis to support the appellant's claim for payment of accrued benefits.  

In this regard, the Board finds that the record does not reflect that, during his life, the Veteran filed for, or was granted, service-connection for any type of disability.  A review of the claims folder does not show that the Veteran had submitted a claim for VA compensation prior to his death in July 2004.  Rather, prior to his death, the last document VA received from the Veteran was related to an education allowance dated in 1972.  Therefore, at the time of his death, the Veteran had no claims for VA benefits pending.

The Board acknowledges the appellant's assertion that VA had constructive notice of the Veteran's intent to file a claim for VA disability benefits based on the diagnosis of multiple myeloma in his treatment records as of 2002.  The Veteran received his treatment for multiple myeloma from a private clinic that was paid for by TriCare in conjunction with his military benefits.  Even if considering that the records from the private clinic were within the constructive possession of VA at that time, it still does not demonstrate the Veteran's intent to file a claim for VA compensation.  While it is true that the Veteran's treatment records indicate a diagnosis of multiple myeloma in 2002, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155.

The Board has also considered the appellant's assertion that the Veteran's submission of a January 2003 statement to the Defense Finance and Accounting Service (DFAS) should be construed as the Veteran's intent to file a claim for VA compensation benefits.  Notably, the record only contains a copy of the Veteran's original January 2003 statement and does not contain an official date stamp of receipt.  Regardless, that correspondence cannot be construed as the Veteran's intent to file a compensation claim with VA.  In this regard, the appellant does not assert, and the record does not reflect, that VA received the January 2003 statement to DFAS prior to date of the Veteran's death.  Any claim, whether informal or formal, must be received by VA to be considered "received," except for those claims filed with State Department, a claim for death benefits filed with the Social Security Administration, or those claims filed with the Department of Defense at or prior to the Veteran's separation from military.  38 C.F.R. §3.1(r).  Here, the Veteran's statement was originally submitted to DFAS well after his separation from service in 1969, and a copy of that letter was not received by VA until after the Veteran's death.  Accordingly, the Veteran's submission of the January 2003 statement to DFAS cannot be construed as receipt by VA for intent to file a claim. 

The Board is sympathetic to the appellant's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, the claim for accrued benefits is denied due to the lack of entitlement under the law.  See Sabonis, supra.


ORDER

Entitlement to accrued benefits is denied.


REMAND

In a May 2009 rating decision, the RO awarded entitlement to service connection for the cause of the Veteran's death, effective from December 22, 2008.  As explained in the Introduction, the Board finds that the appellant's May 2010 statement can be liberally construed as a notice of disagreement (NOD) with respect to the assignment of effective date of December 22, 2008 for the award.  In this regard, the appellant specifically asserted that she should be awarded VA death compensation benefit from a date prior to December 22, 2008.  The Board believes May 2010 her statement can liberally be construed as an NOD as to the RO's May 2009 assignment of December 22, 2008 as the effective date for the award of service connection for the cause of the Veteran's death.  Accordingly, the claim is remanded for issuance of a Statement of the Case (SOC).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the appellant, addressing the issue of entitlement to an earlier effective than December 22, 2008 for the award of service connection for the cause of the Veteran's death.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


